Citation Nr: 1628684	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from July 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Atlanta, Georgia, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for diabetes mellitus.  He believes that he was exposed to herbicides such as Agent Orange while stationed near the DMZ in Korea.  

The Veteran states that he was stationed in Korea in Battery C of the 2nd Battalion of the 71st Artillery.  He reports that this was from 1967 to 1968.  The Veteran states that his unit was at Camp Warner, although his duties often took him to within view of the DMZ at Tactical Site 36.  He believes that his proximity to the DMZ resulted in herbicide exposure, which led to the development of his diabetes mellitus. 

If a Veteran had active service in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the Veteran will be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, and service connection based on such exposure will be presumed for certain conditions including diabetes mellitus, Type II.  38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e) (2015).  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042(Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48(Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40(1996); Brock v. Brown, 10 Vet. App. 155, 160-61(1997). 

Here, service records reflect that the exact dates the Veteran served in Korea were from December 2, 1966 to December 18, 1967.  They confirm he served in Battery C of the 2nd Battalion of the 71st Artillery.  This was before the period beginning on April 1, 1968 in which DoD concedes that herbicides were used in the vicinity of the DMZ.  Moreover, this unit is not on the list of units that the DoD has determined were in the area of the Korean DMZ during a period of herbicide use.  These units are listed in a table located at M21-1, Part IV, Subpart ii, 1.H.4.b.  It follows that the Veteran is not presumed to have been exposed to herbicides such as Agent Orange during service. 

Nevertheless, the Veteran may still establish that he was exposed to herbicides such as Agent Orange by submitting evidence of this exposure. 

M21-1, Part IV, Subpart ii, 1.H.4.b., "Developing Claims Based on Herbicide Exposure on the Korean DMZ", states that if a Veteran claims exposure in Korea and his service was not between April 1, 1968 and August 31, 1971, or was not in a unit listed in the table, then a request is to be sent to the U.S. Army & Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  If the Veteran fails to provide sufficient information to complete a JSRRC request, the claim should be referred to the JSRRC coordinator to complete a formal finding to this effect as discussed in M21-1, Part IV, Subpart ii, 1.H.1.k-m.  

If the JSRRC coordinator makes a formal finding that sufficient information required to verify herbicide exposure does not exist, a decision is to be made based on the evidence of record.

A review of the claims file indicates that a request for verification of the Veteran's exposure to JSRRC has not been made.  Moreover, there is no formal finding from the JSRRC coordinator that the Veteran did not provide sufficient detail to allow for a search.  Therefore, these actions must be completed before a decision can be reached in this matter.  

Accordingly, the case is REMANDED for the following actions:

1.  Complete all procedures outlined in M21-1, Part IV, Subpart ii, 1.H.4.b. to include sending a request to the JSRRC for verification of the Veteran's exposure to herbicides in Korea if he has provided sufficient information to complete a request.  If he has not, refer the claim to the JSRRC coordinator to complete a formal finding that the Veteran failed to provide sufficient information to complete a JSRRC request.  All replies and findings should be placed in the claims file.  

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




